DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 1, line 13, before “radiator” delete “expandable”.
Claim 1, line 20, replace “the increased” to --an increased--.
Claim 1, line 21, replace “the separation” to --a separation --.
Claim 1, line 22, replace “the expanded” to --an expanded--.
Claim 3, line 1, replace “claim 2,” to --claim 1,--.
Claim 3, line 2, delete “or the second panel”.
Claim 3, lines 2-3,   replace “the increased pressure conditions of the radiator” to --the increased internal pressure condition at the radiator.--.
Claim 5, line 1, replace “claim 4,” to --claim 1,--.
Cancel claim 9.
Claim 15, line 14, before “radiator” delete “expandable”.

Claim 15, line 22, replace “the separation” to --a separation --.
Claim 15, line 22, replace “the expanded” to --an expanded--.
Cancel claim 16.
Claim 17, line 1, replace “claim 16,” to --claim 15,--.
Claim 17, line 2, delete “or the second panel”.
Claim 17, lines 2-3, replace “the increased pressure conditions of the radiator.” to --the increased internal pressure condition at the radiator.--.
Cancel claim 18.
Claim 19, line 1, replace “claim 18,” to --claim 15,--.

Reasons for Allowance
Claims 1, 3, 5-6, 8, 10-15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an expandable radiator coupled to the tank, the radiator comprising a first panel and a second panel positioned, at one or more locations, at a base distance from the first panel, wherein:
the first panel and the second panel surround a radiator inner volume at least partially;
the radiator further comprises a spacer positioned between the first panel and the second panel the spacer creating the base distance from the first panel and the second panel;
the first panel comprises a first portion separated from a second portion, forming a void within the first panel between the first portion and the second portion;
the spacer is positioned at or adjacent the void, wherein the spacer remains attached to the second panel and separates from the first panel when, in response to an increased internal pressure condition at the radiator, the first panel and the second panel deform and a separation between the first panel and the second panel increases to an expanded distance.
Claim 15 recites, inter alia, an expandable radiator coupled to the tank, the radiator comprising a first panel and a second panel positioned, at one or more locations, at a base distance from the first panel, wherein:
the first panel and the second panel surround a radiator inner volume at least partially;
the radiator further comprises a spacer positioned between the first panel and the second panel, the spacer creating the base distance from the first panel and the second panel;
the first panel comprises a first portion separated from a second portion, forming a void within the first panel between the first portion and the second portion;
the spacer is positioned at or adjacent the void, wherein the spacer remains attached to the second panel and separates from the first panel when, in response to an increased internal pressure condition at the radiator, the first panel and the second panel deform and a separation between the first panel and the second panel increases to an expanded distance.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837